t c summary opinion united_states tax_court teddy r mcginty jr and cheryl d mcginty petitioners v commissioner of internal revenue respondent docket no 10925-01s filed date teddy r mcginty jr and cheryl d mcginty pro sese william t murphy for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year at issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax for the taxable_year the issues for decision are whether petitioners failed to report dollar_figure of income and whether petitioners are liable for self- employment_tax on the dollar_figure some of the facts in this case have been stipulated and are so found the stipulation of facts and the attached exhibits are incorporated herein by this reference at the time the petition was filed petitioners lived in long beach california references to petitioner in the singular are to cheryl d mcginty petitioners were married in date from date through date petitioner attended the university of california at berkeley university petitioner used her maiden name cheryl gomez while in college during most of petitioner’s college years her husband was in the united_states marine corps stationed at camp pendleton in southern california during the summer of petitioner lived with her husband in southern california upon returning to the university for the fall semester petitioner sought housing on a housing list provided by the university petitioner found a listing placed by harry s dixon the listing provided for room and board for a student in exchange for services provided at mr dixon’s home petitioner interviewed with mr dixon and was told that her duties would include preparing meals cleaning laundry typing letters and answering the phone after petitioner agreed to perform the duties mr dixon offered her the room and board on date petitioner signed an occupancy agreement prepared by mr dixon and moved into the residence the agreement contained the following terms and conditions petitioner was to occupy a room at mr dixon’s residence for a continued period of time which could be terminated by either party with 1-week notice petitioner was to perform various duties at the residence for hours per week in exchange for the room and board petitioner was to pay percent of the monthly utilities used at the residence during the occupancy the utilities could be paid_by providing additional work credited at a rate of dollar_figure per hour and mr dixon reserved the right to terminate the agreement immediately for any misconduct nuisance or failure to perform any duties petitioner never filled out a form_w-4 employee’s withholding allowance certificate nor discussed with mr dixon how she would be treated for tax purposes she testified that mr dixon told her the room and board would not be taxable petitioner believed that the hours per week consisted of hours for the room and board and hours for the utilities although not specifically mentioned in the occupancy agreement petitioner testified that she was paid dollar_figure an hour for each hour she worked in excess of the required hours per week after month of service the hourly rate was increased to dollar_figure per hour petitioner’s duties included preparing meals for mr dixon at specific times during the day mr dixon demanded a strict breakfast and lunch diet to be prepared by petitioner further mr dixon required petitioner to work hours each day on dinner petitioner was required to grocery shop prepare each dinner set the table serve the meal eat dinner with mr dixon provide dinner conversation and clean the kitchen after dinner mr dixon provided all cooking utensils and cleaning supplies and he paid for all the food petitioner testified that she was not a friend of mr dixon’s and that she viewed the required dinner conversation strictly as a business relationship petitioner stated that the dinner conversation was just one of the jobs she did to keep her room mr dixon required the housecleaning to be performed in a specific manner he dictated how and with what supplies each aspect of cleaning the residence was to be performed mr dixon required certain rugs to be cleaned with a dry brush that he provided mr dixon would not allow these rugs to be vacuumed although vacuuming was required in other rooms of the house the furniture floors and bathrooms were to be cleaned with various products provided by mr dixon petitioner reported her work hours on a weekly time card listing the duties performed and time spent completing each task petitioner submitted the time card to mr dixon and was paid for hours in excess of the required hours work week petitioner resided in the residence and provided services for mr dixon for weeks petitioner was not completely satisfied with her living arrangements and decided to terminate the relationship at the end of the semester after providing mr dixon with the appropriate notice petitioner moved out of the residence in date for the tax_year mr dixon under the name dix-en a partnership issued a form 1099-misc miscellaneous income form_1099 to petitioner under the name cheryl gomez the form_1099 reported nonemployee compensation of dollar_figure and contained a note that dollar_figure of the compensation was associated with a nontaxable barter transaction petitioner testified that she never received a form_1099 from mr dixon prior to petitioners’ filing their tax_return after receiving the notice_of_deficiency petitioner contacted mr dixon and received a copy of the form_1099 and an accompanying calculation worksheet the worksheet detailed the calculation used to determine the total amount reported on the form_1099 the worksheet consisted of a separate calculation for the room the board and the funds paid for work in excess of the required hours per week the calculation for the room was for hours per week for weeks at a value of dollar_figure per hour for a total of dollar_figure of nonemployee compensation the calculation for the board was for hours per week for weeks at a value of dollar_figure per hour for a total of dollar_figure of nonemployee compensation the additional dollar_figure represents funds paid_by mr dixon to petitioner in for work performed in excess of the required hours per week after reviewing the form_1099 and the calculation worksheet petitioner concedes that dollar_figure of the reported nonemployee compensation is includable in income however petitioner argues that dollar_figure of reported nonemployee compensation is excludable pursuant to sec_119 further petitioner argues that she was an employee of mr dixon’s and therefore any amount that may be taxable is not subject_to self-employment_tax respondent argues that petitioner performed duties for mr dixon as an independent_contractor and that the fair_market_value of the services received is income subject_to self-employment_tax further respondent argues that petitioner fails to qualify for income exclusion provided by sec_119 we decide the deficiency issues in this case on the basis of the record without regard to the burden_of_proof accordingly we need not decide whether the general_rule of sec_7491 is applicable in this case see 116_tc_438 we note at the outset that gross_income refers to all income from whatever source derived including compensation_for services sec_61 gross_income includes income realized in any form whether in money property or services sec_1 a income_tax regs when services are paid for in property or in exchange for other services the fair_market_value of such property or other services must be included in income as compensation sec_1_61-2 income_tax regs the stipulated price of services rendered will be presumed to be the fair_market_value of the compensation received in the absence of evidence to the contrary id it is clear that petitioner received money meals_and_lodging in exchange for services she provided to mr dixon consequently the money received and the value of the meals_and_lodging received are includable in petitioners’ gross_income unless specifically excludable under a provision of the internal_revenue_code petitioner concedes that the money she received from mr dixon is includable in gross_income however petitioner asserts that the value of the meals_and_lodging furnished by mr dixon is excluded from gross_income pursuant to sec_119 sec_119 provides for the exclusion from an employee’s gross_income of the value of meals or lodging furnished by the employer if certain criteria are met the exclusion_from_gross_income under sec_119 applies to employees only and is not allowed to independent contractors accordingly as a threshold matter petitioner must establish that she was an employee of mr dixon’s to invoke sec_119 to determine if sec_119 has any applicability in this case we must first decide whether petitioner was a common_law_employee receiving compensation or an independent_contractor receiving self-employment_income answering this question will also resolve the issue of whether petitioner is subject_to self- employment_tax sec_1401 imposes an additional tax on the self- employment income of every individual for old-age survivors disability insurance and for hospital insurance the term self-employment_income refers to the net_earnings derived by the individual from self-employment in a trade_or_business sec_1402 and b 102_tc_394 trade_or_business for purposes of self-employment_income tax has the same meaning as when used in sec_162 except that it does not include the performance of service by an individual as an employee sec_1402 the definition of an employee applicable to this case is any individual who under the usual common_law rules applicable in determining the employer-employee relationship has the status of an employee sec_3121 see sec_1402 the question of whether an individual performs services for another as an employee or independent_contractor is generally considered a question of fact 63_tc_621 this court has enumerated seven factors that should be considered in determining whether an individual is a common_law_employee the degree of control exercised over the details of the work the individual’s investment in the work facilities the individual’s opportunity for profit or loss whether the work is part of the principal’s regular business the principal’s right to discharge the individual the permanency of the relationship and the relationship the parties think they are creating 89_tc_225 affd 862_f2d_751 9th cir these factors are not weighted equally but must be evaluated according to their significance in each particular case teschner v commissioner tcmemo_1997_498 although no one factor is controlling the most fundamental is the degree of the principal’s control_over the details of the work packard v commissioner supra generally the common_law employer-employee relationship exists when the person for whom services are performed has the right to control and direct the individual who performs the services not only as to the result to be accomplished by the work but also as to the details and means by which that result is accomplished sec_31 d - c employment_tax regs see also gamal-eldin v commissioner tcmemo_1988_150 affd without published opinion 876_f2d_896 9th cir with that guidance we consider whether petitioner was a common_law_employee or independent_contractor mr dixon controlled the details of when and how the work was to be performed at his residence he dictated the means by which the duties were to be accomplished mr dixon supplied all the food cooking utensils and cleaning supplies he specifically described how certain things were to be cleaned and what supplies were to be used mr dixon controlled the times meals were to be served and what was to be prepared petitioner had no investment_expense nor was she responsible for work expenses petitioner had no opportunity for income or loss and mr dixon could terminate petitioner at any time for cause as we view the facts in this case in light of the factors enumerated above we find that petitioner was an employee of mr dixon’s for weeks during the year at issue because petitioner has established she was mr dixon’s employee for weeks in she has met the threshold requirement to invoke sec_119 accordingly we must determine whether petitioner has met the remaining elements of sec_119 to exclude from gross_income the value of the meals_and_lodging she received the value of meals furnished to an employee by his employer shall be excluded from the employee’s gross_income if the meals are furnished on the business_premises of the employer and the meals are furnished for the convenience_of_the_employer sec_119 if an employer provides meals to an employee without charge as a means of providing additional compensation to the employee and not for a substantial noncompensatory business reason of the employer the meals are not regarded as furnished for the convenience_of_the_employer and the value of the meals is included in the employee’s gross_income sec_1 a i income_tax regs here petitioner was furnished meals as compensation_for services that she provided the meals petitioner received were not additional compensation the meals were part of her total compensation the meals provided to petitioner were not for a substantial noncompensatory business reason of her employer accordingly the meals furnished to petitioner were not for the convenience of mr dixon and the value of the meals may not be excluded from gross_income pursuant to sec_119 the value of lodging furnished to an employee by his employer shall be excluded from the employee’s gross_income if the lodging is furnished on the business_premises of the employer the lodging is furnished for the convenience_of_the_employer and the employee is required to accept such lodging as a condition_of_employment sec_119 failure to establish any one of these criteria precludes application of sec_119 the convenience of employer and condition_of_employment tests are essentially the same tyler v commissioner tcmemo_1982_557 both tests require a direct nexus between the lodging furnished and the asserted business interests of the employer served thereby 66_tc_223 an employee has not met the tests by simply establishing that his or her employer required the employee to accept lodging as a requisite of employment the condition_of_employment test requires that the lodging be more integrally related to the various facets of an employee’s position id pincite the lodging will meet the tests if the employee is required to accept the lodging in order to enable him properly to perform the duties of employment sec_1_119-1 income_tax regs lodging will be regarded as furnished to enable the employee properly to perform the duties of his employment when for example the lodging is furnished because the employee is required to be available for duty at all times or because the employee could not perform the services required of him unless he is furnished such lodging id the evidence presented at trial establishes that petitioner was involved in a wide range of duties at mr dixon’s residence however petitioner did not show that she could not have performed the required duties had she lived at another location petitioner introduced no evidence to establish that residing at mr dixon’s residence was necessary in order for her to perform properly the duties of cooking and cleaning petitioner was required to work only hours per week at the residence while the occupancy agreement required petitioner to live at the residence petitioner was not on duty at all times and could have properly completed her hours of weekly work while residing elsewhere accordingly petitioner may not exclude the value of lodging from gross_income pursuant to sec_119 because we have determined that the value of the entire hours of work per week is includable in petitioners’ gross_income we need not allocate the hours worked between meals_and_lodging to determine the includable income amount the original agreement between petitioner and mr dixon stipulated the value of services rendered at dollar_figure per hour after month weeks of service the hourly rate was increased to dollar_figure per hour accordingly the fair_market_value of services received by petitioner for the first weeks that she worked is dollar_figure per hour and the remaining weeks of work is valued at dollar_figure per hour petitioner worked hours per week for weeks at a value of dollar_figure per hour for a total value received of dollar_figure petitioner worked hours per week for weeks at a value of dollar_figure per hour for a total value received of dollar_figure thus we conclude that the value of meals_and_lodging received by petitioner was dollar_figure in addition petitioner received cash compensation of dollar_figure therefore petitioners must include dollar_figure of compensation in their gross_income for the year at issue because we have determined that petitioner was mr dixon’s employee during the 15-week period in she is not subject_to self-employment_tax on any portion of the dollar_figure of compensation reviewed and adopted as the report of the small_tax_case division decision will be entered under rule
